— Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: It was an abuse of discretion for the court to direct the parties’ child to return to New York State without first considering whether it was in the child’s best interests to do so (see, Friederwitzer v Friederwitzer, 55 NY2d 89, 95; Matter of Nehra v Uhlar, 43 NY2d 242; 4 Foster, Freed & Brandes, Law and the Family New York § 1:21 [2d ed]). In this regard, we note that Family Court on numerous occasions stated that it did not consider the child’s best interests relevant to its determination of the relocation issue. That was error. Accordingly, we reverse the order and remit the issue of the mother’s relocation for a hearing which is to be considered jointly with the custody hearing in Wodka v Wodka, ([appeal No. 1] 168 AD2d 1000 [decided herewith]). (Appeal from order of Erie County Family Court, O’Donnell, J. — custody.) Present— Denman, J. P., Boomer, Pine, Davis and Lowery, JJ.